Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
ALLOWABLE SUBJECT MATTER
The following is an Examiner's Statement of Reasons for Allowance: the prior art made of record fail to teach the combination including the limitations of:

(Claim 1) “…responsive to determining that the first entropy value is less than the entropy threshold, storing the candidate data block in a compressed form: and responsive to determining that the first entropy value is not less than the entropy threshold, performing partial deduplication processing for the candidate block, wherein the partial deduplication processing includes: computing a distance using a distance function, wherein the distance is an entropy-based distance and denotes a measurement of similarity between the candidate data block and a target data block…determining, using the distance, whether to perform data deduplication of the candidate data block with respect to the target data block to identify at least one sub-block of the candidate data block that is a duplicate of at least one sub-block of the target data block.“
[Claims 2-8, 12-13 indicated allowable by virtue of depending from and incorporating the subject matter of claim 1.]



[Claims 11 indicated allowable by virtue of depending from and incorporating the subject matter of claim 1.]

(Claim 14) “…responsive to determining that the first entropy value is less than the entropy threshold, storing the candidate data block in a compressed form: and responsive to determining that the first entropy value is not less than the entropy threshold, performing partial deduplication processing for the candidate block, wherein the partial deduplication processing includes: computing a distance using a distance function, wherein the distance is an entropy-based distance and denotes a measurement of similarity between the candidate data block and a target data block…determining, using the distance, 
 
(Claim 15) “…responsive to determining that the first entropy value is less than the entropy threshold, storing the candidate data block in a compressed form; and responsive to determining that the first entropy value is not less than the entropy threshold, performing partial deduplication processing for the candidate block, wherein the partial deduplication processing includes: computing a distance using a distance function, wherein the distance is an entropy-based distance and denotes a measurement of similarity between the candidate data block and a target data block…determining, using the distance, whether to perform data deduplication of the candidate data block with respect to the target data block to identify at least one sub-block of the candidate data block that is a duplicate of at least one sub-block of the target data block.”
 [Claims 16-20 indicated allowable by virtue of depending from and incorporating the subject matter of claim 15.]

(Claim 21) “…wherein the distance is an entropy-based distance and denotes a measurement of similarity between the candidate data block and a target data block…responsive to determining the first entropy value is less than the entropy threshold, performing processing to store the candidate data block in a compressed form; and responsive to determining the first entropy value is not 

 (Claim 22) “…wherein the distance is an entropy-based distance and denotes a measurement of similarity between the candidate data block and a target data block…responsive to determining the first entropy value is less than the entropy threshold, performing processing to store the candidate data block in a compressed form; and responsive to determining the first entropy value is not less than the entropy threshold, performing partial deduplication processing for the candidate data block, wherein said partial deduplication processing for the candidate block includes performing said computing a distance and said determining, using the distance, whether to perform data deduplication of the candidate data block with respect to the target data block to identify at least one sub-block of the candidate data block that is a duplicate of at least one subblock of the target data block.”


Applicants’ arguments filed 4 June 2021 have been carefully and fully considered and are persuasive. As noted supra the case is in condition for allowance. 

	CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KALPIT PARIKH whose telephone number is (571)270-1173.  The examiner can normally be reached on MON THROUGH FRI 9:30 TO 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Queler can be reached on 5712724140.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the 

/KALPIT PARIKH/
Primary Examiner, Art Unit 2137
KALPIT . PARIKH
Primary Examiner
Art Unit 2137